Title: To George Washington from Alexander Spotswood, 24 January 1797
From: Spotswood, Alexander
To: Washington, George


                        
                            Dr Sir 
                            Virginia January 24. 1797
                        
                        General Lee and myself have Cancelled our bargain for the three tracts of land
                            Laying in Kentucky, & which I purchased of him last year, (on certain Conditions,)
                            two of which tracts had been previously Sold to you.
                        In March I shall depart for that State to carry these conditions into effect
                            and if you have not yet Sold the two Sd tracts on Ruff Creek, I would advise you not to do
                            so—haveing every reason to believe, that these lands are of far greater Vallue: than the
                            general current price of lands in that quarter.
                        However, from yr own information, and the following detail you can Judge.
                        
                        When In Kentucky in 1795, I vissitted my frd Colo. Anderson—told him of my
                            purchase of Lee, and shewed him my pattents which on farther Inspection proved to be only
                            Coppies when he observed the names of the Mays—he Said, that some years ago, he purchased of
                            the Mays, a large quantity of land; and as he only intended to keep about 15,000 acrees—and
                            sell the ballance—desired them to give him a list of Such lotts as they would advise to keep
                            as most Valluable—that they did so—after which the Mays Sold Some of this land—Which caused
                            him to cancel his bargain with them—now says he I will look at the list, and if these lotts
                            are there, you may rely they are Valluable. On looking into the list, the two tracts you
                            purchased of Genl Lee was the two first mentioned; and he goes on and advises Anderson to
                            purchase Andrew Woodrows 300 acree Survey, (which you Now have) which was a Valluable
                            Situation for water Works of every kind, and lay Contiguous to the Ore bank—which I am told is
                            on the 2000 acree lott—as I shall go on these lands with the Gentlemen appointed by Lee and
                            myself to Vallue them, it will give me pleasure to pay attention to any instructions you may
                            please to forward to me—Mrs Spotswood, myself and family are all well & most
                            Sincerely join in most affectionate benefits &c. to you & Mrs Washington. I
                            am dr sr with Sincere regard yrs Affectionately
                        
                            A. Spotswood
                        
                        
                            I have lately heard that lands in Ruff creek had lately Risen, to 20 ds. pr
                                Acree—but in what quarter of Ruff Creek, I did not learn. I am just told by Mr Maury—who
                                has been A Kentucky gazetter—that yr two tracts of land in Ruff creek was advertised to
                                be sold—in the name of Henry Lee—or so much thereof as would raise the Tax due
                                thereon—you had better let me carry out Lees deed to you & have it reworded.
                        
                        
                            A.S.
                            
                        
                    